Case 15-37997        Doc 60     Filed 01/31/19     Entered 01/31/19 12:40:33          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 37997
         Darryl L Banks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/07/2015.

         2) The plan was confirmed on 05/09/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 10/31/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-37997             Doc 60         Filed 01/31/19      Entered 01/31/19 12:40:33                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $23,962.50
           Less amount refunded to debtor                                $1,012.49

 NET RECEIPTS:                                                                                            $22,950.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,910.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $980.76
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,890.76

 Attorney fees paid and disclosed by debtor:                            $90.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Arnold Scott Harris, P.C.                 Unsecured      1,366.90            NA              NA            0.00       0.00
 Arnoldharris                              Unsecured           1.00           NA              NA            0.00       0.00
 Bank of America                           Unsecured           1.00           NA              NA            0.00       0.00
 Cap One                                   Unsecured           1.00           NA              NA            0.00       0.00
 Cavalry SPV I LLC                         Unsecured      1,629.49       1,629.49        1,629.49        190.72        0.00
 Ccs/First National Ban                    Unsecured           1.00           NA              NA            0.00       0.00
 Central State Recovery                    Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      1,148.00       2,471.46        2,471.46        289.27        0.00
 Comenity Capital Bank/Paypal Credit       Unsecured         547.00        402.95          402.95          47.16       0.00
 ECP Services                              Unsecured           1.00           NA              NA            0.00       0.00
 Eos Cca (Original Creditor:At T)          Unsecured           1.00           NA              NA            0.00       0.00
 IC System Inc                             Unsecured           1.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            1.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Priority            1.00      1,179.00        1,179.00        644.63        0.00
 Illinois Dept of Revenue 0414             Priority       3,007.35       3,374.64        3,374.64      3,374.64        0.00
 Illinois Dept of Revenue 0414             Unsecured      1,880.77       1,745.29        1,745.29        204.28        0.00
 Illinois Title Loans                      Secured           821.63        821.63          821.63        821.63        0.00
 Illinois Title Loans Inc                  Unsecured           1.00           NA              NA            0.00       0.00
 Illinois Tollway                          Unsecured           1.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured      2,970.33       1,132.35        1,132.35        132.53        0.00
 Internal Revenue Service                  Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Priority       7,735.54           0.00            0.00           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured           1.00        680.72          680.72          79.68       0.00
 Jenine Oneal                              Priority            1.00           NA              NA            0.00       0.00
 Linebarger Goggan Blair & Sampson         Unsecured         183.00           NA              NA            0.00       0.00
 New Age Chicago Furniture Co              Secured             1.00          0.00            1.00           0.00       0.00
 Portfolio Recovery Associates             Unsecured           1.00        389.64          389.64          45.60       0.00
 Prestige Financial Services               Secured        7,324.39       7,324.39        7,324.39      7,324.39     470.80
 Sprint Corp                               Unsecured      1,036.44       2,024.78        2,024.78        237.00        0.00
 Up Connection Federal                     Unsecured           1.00    34,002.01        34,002.01      3,979.78        0.00
 Up Connection Federal                     Unsecured           1.00      1,855.13        1,855.13        217.14        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-37997        Doc 60      Filed 01/31/19     Entered 01/31/19 12:40:33             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,146.02          $8,146.02           $470.80
       All Other Secured                                      $1.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,147.02          $8,146.02           $470.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,553.64          $4,019.27              $0.00
 TOTAL PRIORITY:                                          $4,553.64          $4,019.27              $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,333.82          $5,423.16              $0.00


 Disbursements:

         Expenses of Administration                             $4,890.76
         Disbursements to Creditors                            $18,059.25

 TOTAL DISBURSEMENTS :                                                                     $22,950.01


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
